Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed August 18, 2022, for the 17/487,714 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1, 3, 9, 12, 14, 16, and 24-26; the cancellation of claims 6 and 18-22; and the addition of claims 29-31 are noted.
Claims 1-5, 7-17, and 24-31 are pending and have been fully considered.

Information Disclosure Statement
The references disclosed in the second Information Disclosure Statement (IDS) filed July 6, 2022, appear to be the same as those listed in the first IDS filed on the same day.  Consequently, the references contained therein have been elided.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a primary processing unit has been interpreted as a cracker as disclosed on page 25 of the instant specification (“(b) the primary processing unit is a cracker…”), where a cracker has been interpreted as a steam cracker or a FCC unit as disclosed on page 12 of the instant specification (“[t]he term ‘cracker’ is used herein to refer to a stream cracking unit or a fluid catalytic cracking (FCC) unit”).  Therefore, a primary processing unit has been interpreted as a steam cracker or a FCC unit.  A primary processing unit output stream has been interpreted as a stream comprising “ethylene, propylene, benzene, toluene, xylenes, or other aromatics” as disclosed on page 25 of the instant specification (“(c) the one or more primary processing unit output streams comprise circular ethylene, propylene, benzene, toluene, xylenes, or other aromatics”).  A circular product has been interpreted as “output products from a reactor and input feeds of other reactors” as disclosed in page 25 of the instant specification.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Wigley on August 31, 2022.
The application has been amended as follows: 

Please amend claim 1 to recite
“1.  A process for producing chemicals or polymers from plastic waste, the process comprising: 
(a) providing a pyrolysis oil from plastic waste; 
(b) providing a petroleum-based, fossil fuel-based, or bio-based feed; 
(c) introducing the pyrolysis oil and the petroleum-based, fossil fuel-based, or bio-based feed, each at a known feed rate, into one or more primary processing units, thereby providing one or more primary processing unit feeds, each comprising the pyrolysis oil in a known concentration; and 
(d) converting the one or more primary processing unit feeds into one or more primary processing unit output streams, a portion of each output stream comprising at least one circular product, 
wherein the weight or the fraction of each circular product attributable to the pyrolysis oil or plastic waste is determined by mass balance; wherein the pyrolysis oil is characterized by any
(i) a Pour Point (ASTM D97 or ISO:3016) of less than or equal to about -40 °C; 
(ii) a Kinematic Viscosity (ASTM D445 or ISO:3104) of any one or more of (ii’) about 3.0 mm2/s or from about 2 cSt to about 20 cSt (100 °C), (ii’’) 11.0 mm2/s (40 °C), or (ii[[i]]’’’) about 76.0 mm2/s (0 °C); 
(iii) a Flash point (ISO:2719) of greater than or equal to about 140 °C; or 
(iv) a dielectric breakdown voltage (ASTM D1816) of from about 10 kV/mm to about 60 kV/mm

Please amend claim 12 to recite
“12.  A process for producing chemicals or polymers from plastic waste according to claim 2, wherein any one or more of the primary processing unit feeds, secondary processing unit feeds, tertiary processing unit feeds, or subsequent processing unit feeds is a circular or a non-circular feed, comprising a C6+ hydrocarbon fraction of petroleum, aromatic hydrocarbon[[s]] mixtures, aliphatic hydrocarbon[[s]] mixtures, hydrogen, naphtha, liquefied petroleum gas (LPG), [[C2-C5 hydrocarbons]], a refinery transfer stream, natural gas liquids, ethylene, propylene, ethane, propane, butane, hexane, octane, decane, dodecane, propylene-propane mix, ethylene-ethane mix, [[C4-C30+ Normal Alpha Olefins]], 1-butene, 1-pentene, 1-hexene, 1-heptene, 1-octene, 1-nonene, 1- decene, 1-dodecene, 1-tetradecene, 1-hexadecene, 1-octadecene, butadiene, benzene, toluene, xylenes, ethylbenzene, styrene, cyclohexane, methylcyclohexane, adipic acid, adiponitrile, hexamethylene diamine (HMDA), caprolactam, tetradecene, hexadecane, or octadecene, [[a C20-C24 normal alpha olefin or polyene, a C24-C28 normal alpha olefin or polyene, or a C30+ normal alpha olefin or polyene]].”

Please amend claim 14 to recite
“14.  A process for producing chemicals or polymers from plastic waste according to claim 13, wherein: 
(d) the one or more secondary processing unit output streams, the one or more tertiary processing unit output streams, or the one or more subsequent processing unit output streams comprise a circular chemical selected independently from xylenes, p-xylene, hydrogen, styrene, ethylbenzene, cyclohexane, nylon, butadiene, butadiene feedstock (BDFS), rubber, polybutadiene rubber (PBR), styrene-butadiene rubber (SBR), nitrile-butadiene rubber (NBR), polychloroprene rubber (neoprene), a mixture of C4-C30+ Normal Alpha Olefins, 1-butene, 1- pentene, 1-hexene, 1-heptene, 1-octene, 1-nonene, 1-decene, 1-dodecene, 1-tetradecene, 1- hexadecene, 1-octadecene, polyethylene homopolymers and copolymers, polypropylene homopolymers and copolymers, a polyalphaolefin comprising a [[C4-C30+ normal alpha olefin monomeric unit, a]] C20-C24 [[normal alpha olefin or]] polyene, a C24-C28 [[normal alpha olefin or]] polyene, a C30+ [[normal alpha olefin or]] polyene, mixed decenes, mercaptans, organic sulfides, methyl ethyl sulfide (MES), methyl mercaptan (MeSH), dimethyl sulfide (DMS), dimethyl disulfide (DMDS), or betamercaptoethanol, the weight or fraction of which is attributable to the pyrolysis oil or plastic waste is determined by mass balance.”

Please amend lines 1-2 of claim 16 as follows:
“16.  A process for producing chemicals or polymers from plastic waste according to claim 1, wherein at least one circular product comprises mixtures of C4-C30+ normal alpha olefins…”

Please amend lines 15-24 of claim 24 to recite
“…wherein the weight or the fraction of each circular product attributable to the pyrolysis oil or plastic waste is determined by mass balance; wherein the pyrolysis oil is characterized by any
(i) a Pour Point (ASTM D97 or ISO:3016) of less than or equal to about -40 °C; 
(ii) a Kinematic Viscosity (ASTM D445 or ISO:3104) of any one or more of (ii’) about 3.0 mm2/s or from about 2 cSt to about 20 cSt (100 °C), (ii’’) 11.0 mm2/s (40 °C), or (ii[[i]]’’’) about 76.0 mm2/s (0 °C); 
(iii) a Flash point (ISO:2719) of greater than or equal to about 140 °C; or 
(iv) a dielectric breakdown voltage (ASTM D1816) of from about 10 kV/mm to about 60 kV/mm

Please amend claim 26 to recite
“26. A process for producing chemicals or polymers from plastic waste according to claim 1, wherein [[any]] the one or more of the primary processing unit feeds[[, secondary processing unit feeds, tertiary processing unit feeds, or subsequent processing unit feeds]] is a circular or a non-circular feed, comprising a hydrocarbon fraction of petroleum, aromatic hydrocarbon[[s]] mixtures, aliphatic hydrocarbon[[s]] mixtures, hydrogen, naphtha, liquefied petroleum gas (LPG), [[C2-C5 hydrocarbons]], a refinery transfer stream, natural gas liquids, ethylene, propylene, ethane, propane, butane, hexane, octane, decane, dodecane, propylene-propane mix, ethylene-ethane mix, [[C4-C30+ Normal Alpha Olefins]], 1-butene, 1-pentene, 1-hexene, 1-heptene, 1-octene, 1-nonene, 1- decene, 1-dodecene, 1-tetradecene, 1-hexadecene, 1-octadecene, butadiene, benzene, toluene, xylenes, ethylbenzene, styrene, cyclohexane, methylcyclohexane, adipic acid, adiponitrile, hexamethylene diamine (HMDA), caprolactam, [[1-dodecene,]] tetradecene, hexadecane, or octadecene, [[a C20-C24 normal alpha olefin or polyene, a C24-C28 normal alpha olefin or polyene, or a C30+ normal alpha olefin or polyene]].

Please add claims 32-40 as follows:
32.  A process for producing chemicals or polymers from plastic waste according to claim 1, wherein the a dielectric breakdown voltage (ASTM D1816) ranges from about 15 kV/mm to about 40 kV/mm.
 
33. A process for producing chemicals or polymers from plastic waste according to claim 32, wherein the a dielectric breakdown voltage (ASTM D1816) ranges from about 20 kV/mm to about 30 kV/mm.

34.  A process for producing chemicals or polymers from plastic waste according to claim 12, wherein the aliphatic hydrocarbon  mixtures comprise a mixture of C2-C5 hydrocarbons, a mixture of C4-C30+ Normal Alpha Olefins, a mixture of C20-C24 polyenes, a mixture of C24-C28 polyenes, or a C30+ polyene.
 
35.   A process for producing chemicals or polymers from plastic waste according to claim 34, wherein the mixture of C4-C30+ Normal Alpha Olefins further comprises a mixture of C20-C24 Normal Alpha Olefins, a mixture of C24-C28 Normal Alpha Olefins, or a mixture of C30+ Normal Alpha Olefins.

36.   A process for producing chemicals or polymers from plastic waste according to claim 14, wherein the mixture of C4-C30+ Normal Alpha Olefins further comprises a polyalphaolefin comprising a C4-C30+ normal alpha olefin monomeric unit, a C20-C24 normal alpha olefin blend, a C24-C28 normal alpha olefin mixture,  or a C30+ normal alpha olefin mixture.

37.   A process for producing chemicals or polymers from plastic waste according to claim 24, wherein the a dielectric breakdown voltage (ASTM D1816) ranges from about 15 kV/mm to about 40 kV/mm.
 
38.   A process for producing chemicals or polymers from plastic waste according to claim 37, wherein the a dielectric breakdown voltage (ASTM D1816) ranges from about 20 kV/mm to about 30 kV/mm.

39.  A process for producing chemicals or polymers from plastic waste according to claim 26, wherein the aliphatic hydrocarbon mixtures comprise a mixture of C2-C5 hydrocarbons, a mixture of C4-C30+ Normal Alpha Olefins, a mixture of C20-C24 polyenes, a mixture of C24-C28 polyenes, or a C30+ polyene.
 
40.   A process for producing chemicals or polymers from plastic waste according to claim 39, wherein the mixture of C4-C30+ Normal Alpha Olefins further comprises a mixture of C20-C24 Normal Alpha Olefins, a mixture of C24-C28 Normal Alpha Olefins, or a mixture of C30+ Normal Alpha Olefins.

The following is an examiner’s statement of reasons for allowance: See the non-final Office action dated June 1, 2022, and applicant’s arguments filed August 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
September 1, 2022